      Case 1:19-cv-00829-HSO-JCG Document 9 Filed 05/21/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 DALLAS JOHNSON                               §                        PLAINTIFF
                                              §
                                              §
 v.                                           §    Civil No. 1:19cv829-HSO-JCG
                                              §
                                              §
 MISSISSIPPI DEPARTMENT OF                    §
 HUMAN SERVICES and                           §
 PERNETHYIA BECKNEL-HARMON                    §                     DEFENDANTS




        ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
      RECOMMENDATION [8] AND DISMISSING PLAINTIFF DALLAS
              JOHNSON’S CASE WITHOUT PREJUDICE

      This matter comes before the Court on the Report and Recommendation [8] of

United States Magistrate Judge John C. Gargiulo, entered in this case on April 14,

2020. The Magistrate Judge recommended that Plaintiff’s suit be dismissed for lack

of subject-matter jurisdiction. After due consideration of the Report and

Recommendation [8], Plaintiff’s Complaint [1], the record, and relevant legal

authority, the Court finds that the Magistrate Judge’s Report and Recommendation

[8] should be adopted as the Order of the Court and that Plaintiff’s claims should be

dismissed without prejudice for lack of subject-matter jurisdiction.

                           I. RELEVANT BACKGROUND

      Proceeding pro se, on November 1, 2019, Plaintiff Dallas Johnson

(“Plaintiff”), filed his Complaint [1] in this Court against Defendants Mississippi

Department of Human Services (“MDHS”) and Pernethyia Beckner-Harmon

                                          1
      Case 1:19-cv-00829-HSO-JCG Document 9 Filed 05/21/20 Page 2 of 4




(collectively “Defendants”), claiming that he “suffers from humiliation” and

emotional distress caused by Defendants’ alleged fraud, breach of contract, “failure

to disclose,” and “bait and switch.” Compl. [1] at 4. Specifically, Plaintiff alleges

that Defendants are fraudulently seeking to enforce a 2013 child support order

issued by a Louisiana state court in the amount of $580.00 per month. Attach. [1-1]

at 1. Plaintiff is allegedly in arrears in the amount of $20,000.00. Compl. [1] at 4.

He is seeking damages in the amount of $100,000.00 and a dismissal of the support

order. Compl. [1] at 4; Resp. [6] at 1.

       On November 5, 2019, the Magistrate Judge ordered Plaintiff to show cause

why his case should not be dismissed for lack of subject-matter jurisdiction under

the Rooker-Feldman doctrine. See Order [4] (citing District of Columbia Court of

Appeals v. Feldman, 40 U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S.

413, 416 (1923)). Plaintiff filed a Response [6] reiterating his claims against

Defendants. On April 14, 2020, the Magistrate Judge entered a Report and

Recommendation [8], recommending that the Court dismiss Plaintiff’s suit for lack

of subject-matter jurisdiction. R. & R. [8] at 4. No party has filed an objection to

the Report and Recommendation [8], and the time for doing so has passed. Id. at 4-

5.

                                   II. DISCUSSION

      Where no party has objected to a magistrate judge’s proposed findings of fact

and recommendation, the Court need not conduct a de novo review of it. 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions



                                           2
      Case 1:19-cv-00829-HSO-JCG Document 9 Filed 05/21/20 Page 3 of 4




of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge’s Report and Recommendation is neither clearly erroneous nor

contrary to law, nor does it constitute an abuse of discretion, as the Magistrate

Judge thoroughly considered all issues. The Report and Recommendation should be

adopted as the opinion of the Court.

                                   III. CONCLUSION

      The Court finds that the Magistrate Judge properly recommended that

Plaintiff Dallas Johnson’s suit be dismissed without prejudice for lack of subject-

matter jurisdiction. The Report and Recommendation [8] will be adopted as the

opinion of the Court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Magistrate

Judge’s Report and Recommendation [8] entered in this case on April 14, 2020, is

adopted as the opinion of this Court.




                                          3
      Case 1:19-cv-00829-HSO-JCG Document 9 Filed 05/21/20 Page 4 of 4




      IT IS, FURTHER, ORDERED AND ADJUDGED that, this civil action is

DISMISSED WITHOUT PREJUDICE for lack of subject-matter jurisdiction. A

separate judgment will be entered in accordance with this Order, as required by

Rule 58 of the Federal Rules of Civil Procedure.

      SO ORDERED AND ADJUDGED this the 21st day of May, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         4
